department of the treasury internal_revenue_service washington d c office_of_chief_counsel number release date cc psi postf-153652-01 uilc date internal_revenue_service national_office field_service_advice memorandum for associate area_counsel from associate chief_counsel passthroughs special industries cc psi subject optional adjustments to basis of partnership property this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent disclosure statement field_service_advice is chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from field_service_advice that is protected from disclosure under u s c sec_552 b and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the field_service_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or their representative the recipient of this document may share this unredacted document only with those persons whose official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the field_service_advice legend a b c d state1 state2 date date date date date date date date dollar_figurea dollar_figureb dollar_figurec dollar_figured dollar_figuree dollar_figuref dollar_figureg dollar_figureh dollar_figurei dollar_figurej dollar_figurek dollar_figurel dollar_figurem dollar_figuren dollar_figureo dollar_figurep a b c d e f g h issue whether the service can bind a to its original representations regarding the amounts of basis step-ups resulting under sec_743 from its acquisitions of partnership interests in b on date date and date conclusion under the duty_of_consistency the service can bind a to its original representations regarding the amounts of basis step-ups resulting under sec_743 from its acquisitions of partnership interests in b on date date and date the service relied upon a’s original representations and allowing a to change those representations after the expiration of the statute_of_limitations would be detrimental to the service fact sec_1 background b was originally formed as c a state1 general_partnership pursuant to a partnership_agreement entered into on approximately date on date c converted into b a state1 limited_partnership on date b filed a voluntary petition under chapter of the bankruptcy code b was reformed as a state2 limited_partnership acquisitions of partnership interests by a on date a acquired a a interest in b from d the general_partner of b a paid dollar_figurea for this partnership_interest the acquisition caused b to terminate under sec_708 of the internal_revenue_code the resulting_partnership elected to adjust the basis of partnership property under sec_754 on date a acquired an additional b interest in b from c limited partners a paid dollar_figureb for these partnership interests on date a acquired an additional d interest in b from e limited partners a paid dollar_figurec for these partnership interests after these acquisitions a owned a f interest in b g limited partners owned the remaining h interest in b in each of the three acquisitions the transferor partners’ bases in their partnership interests equaled their share of basis in the partnership’s assets thus in each acquisition the gain_or_loss realized by the transferor partner under sec_741 should equal the special basis_adjustment to a under sec_743 under examination a disputed the return positions taken by b and its partners arguing that the transferor partners should have recognized increased gain on the sales and that a should have been entitled to increased basis adjustments the statute_of_limitations had closed on the years in which the transferor partners sold their interests at the time of examination this field_service_advice will analyze the three acquisitions first in the context of the positions taken by b on its returns and second in the context of the positions taken by a under examination return positions taken by b a acquired a a partnership_interest in b from d on date a paid dollar_figurea for this partnership_interest d’s tax capital_account at the time of the sale was dollar_figured d thus realized a loss of dollar_figuree on the sale a claimed a special basis_adjustment of dollar_figuref on the purchase of its interest in connection with the sale of d’s partnership_interest b reported that d had forgiven partner loans to b totaling dollar_figureg b included dollar_figureg in income_from_discharge_of_indebtedness as a partner d was allocated dollar_figureh of this income_from_discharge_of_indebtedness d offset dollar_figurei of this amount with a bad_debt deduction on its corporate return a acquired an additional b interest in b on date for dollar_figureb the transferor partners did not report any gain under sec_741 a did not report a special basis_adjustment in conjunction with the purchase a acquired an additional d interest in b on date for dollar_figurec again the transferor partners did not report any gain under sec_741 and a did not report a special basis_adjustment in conjunction with the purchase positions taken by a in examination on examination a disputed the position taken in b’s returns that the partner loans from d were cancelled in connection with the sale of d’s partnership_interest a claimed that partnership liabilities to d in the amount of dollar_figurej were assigned to a if the liabilities were assigned rather than cancelled then d should have increased its basis in its partnership_interest by dollar_figurek rather than by dollar_figureh without this basis increase d would have recognized gain of dollar_figurel rather than a loss of dollar_figuree on the sale of its partnership_interest under sec_741 furthermore a would be entitled to a positive basis_adjustment of dollar_figurel under sec_743 rather than a negative_basis adjustment of dollar_figuree under sec_6501 the statute_of_limitations with respect to d’s date return has closed a acquired an additional b interest in b on date on examination a claimed that the selling partners had aggregate tax capital accounts totaling negative dollar_figurem based on this figure a claimed that it was entitled to a positive basis_adjustment of dollar_figuren under sec_743 and that the selling partners should have recognized gain under sec_741 of dollar_figuren under sec_6501 the statute_of_limitations with respect to the selling partners’ date returns has closed a later explained that it overstated its basis_adjustment due to a computational error using the figures provided on b’s date return a should have claimed a negative adjustment of dollar_figuree a acquired an additional d interest in b on date on examination a claimed that the selling partners had aggregate tax capital accounts totaling negative dollar_figureo based on this figure a claimed that it was entitled to a positive basis_adjustment of dollar_figurep under sec_743 and that the selling partners should have recognized gain under sec_741 of dollar_figurep under sec_6501 the statute_of_limitations with respect to the selling partners’ date returns has closed law and analysis you have asked whether the service can bind a to its original representations regarding the amounts of basis step-ups resulting under sec_743 of the internal_revenue_code from its acquisitions of partnership interests in b on date date and date for the reasons discussed below we agree with your conclusion that a is bound by its return positions because changing those positions after the expiration of the statute_of_limitations would be detrimental to the service sec_61 provides that gross_income shall include income_from_discharge_of_indebtedness cancellation_of_indebtedness_income occurring at the partnership level must be separately_stated on schedules k and k-1 in accordance with sec_702 sec_743 provides that the basis of partnership property shall not be adjusted as the result of a transfer of an interest in a partnership by sale_or_exchange or on the death of a partner unless the election provided by sec_754 relating to optional_adjustment_to_basis of partnership property is in effect with respect to such partnership if the election under sec_754 is in effect then sec_743 indicates that in the case of a transfer of a partnership_interest by sale_or_exchange or upon the death of a partner the partnership shall increase the adjusted_basis of the partnership property by the excess of the basis to the transferee partner of its interest in the partnership over its proportionate share of the adjusted_basis of the partnership property or decrease the adjusted_basis of the partnership property by the excess of the transferee partner's proportionate share of the adjusted_basis of the partnership property over the basis of its interest in the partnership sec_743 indicates that the basis_adjustment determined under sec_743 shall be allocated in accordance with the rules provided in sec_755 the duty_of_consistency is an equitable doctrine that prevents a taxpayer from adopting a position for a particular year and after the period of limitations for that year has expired adopting a contrary position by claiming that the original treatment was incorrect to obtain a tax advantage in a later year 231_f3d_541 5th cir aff'g tcmemo_1998_145 thus for example a taxpayer who benefitted from a representation in one tax_year may not reduce his tax in a subsequent tax_year by arguing after the statute_of_limitations has expired on the earlier year that the taxpayer's original representation was incorrect and that more tax was due in the now-closed year see 854_f2d_755 5th cir cert_denied 490_us_1065 109_tc_290 aff'd 212_f3d_600 11th cir thus the duty_of_consistency prevents a taxpayer from obtaining a permanent exclusion of income that is taxable or from deducting the same expense in multiple tax years the duty_of_consistency has three elements the taxpayer represents a fact or reports an item for federal_income_tax purposes for a particular year the service acquiesces in or relies upon the representation of fact or the reported_item for that year and the taxpayer attempts to change the representation or reporting in a subsequent year after expiration of the period of limitation and the change is detrimental to the service herrington f 2d pincite a taxpayer's inclusion or omission of a particular item on a tax_return can be a representation that the facts are consistent with how the item is reported thus the failure to report a particular item_of_income may be an implied representation of the fact with respect to that item which the taxpayer cannot repudiate at a later date when the duty_of_consistency applies the commissioner may act as if the previous representation on which the commissioner relied continued to be true even if it is not the taxpayer is estopped to assert the contrary herrington f 2d pincite cleo perfume inc v commissioner tcmemo_1998_155 the duty_of_consistency is based on the theory that a taxpayer owes the service the duty to be consistent when a fact or transaction is projected in its tax consequences into another year and will not be permitted to benefit from the taxpayer's own prior error or omission the court in 131_f2d_662 5th cir aff'g 45_bta_24 discussed the theory underlying the duty_of_consistency doctrine while it is true that income taxes are intended to be settled and paid annually each year standing to itself and that omissions mistakes and frauds are generally to be rectified as of the year they occurred this and other courts have recognized that a taxpayer may not after taking a position in one year to his advantage and after correction for that year is barred shift to a contrary position touching the same fact or transaction when such a fact or transaction is projected in its tax consequences into another year there is a duty_of_consistency on both the taxpayer and the commissioner with regard to it similarly in 95_f2d_622 5th cir cert_denied 304_us_577 the court stated that in income_taxation what is done in one tax_year is sometimes projected into another where the same fact must govern there being continuity there ought to be consistency in treatment first element the first element of the duty_of_consistency is that the taxpayer must have made a representation or reported an item for tax purposes herrington f 2d pincite for purposes of the duty_of_consistency a taxpayer's treatment of an item on a return can be a representation of the facts that are consistent with the manner in which the taxpayer reports the item on the return estate of letts t c pincite for example a failure to report income may be an implied statement of the facts relating to the taxpayer's receipt of funds which under the duty_of_consistency a taxpayer cannot later repudiate see 244_f2d_874 9th cir aff'g 25_tc_1210 failing to report the receipt of funds on an income_tax return was a representation that the funds were a loan repayment 109_f2d_479 1st cir aff'g 38_bta_757 failing to report a sale in was a representation that the sale did not occur in a made representations on its returns for each of the three acquisitions of partnership interests regarding the amount of a’s basis_adjustment under sec_743 a also made implied representations as to the date acquisition as it did not object to the inclusion by of dollar_figurej income from discharged debt thus the first element of the duty_of_consistency is present in this case second element the second element of the duty_of_consistency is that the commissioner must have relied on the taxpayer's representation this element is present if the commissioner accepts the taxpayer's income_tax return and permits the statute_of_limitations to expire for that year herrington f 2d pincite however if the commissioner knew or had reason to know prior to the expiration of the statute_of_limitations that a taxpayer had made a representation that was incorrect and failed to correct that representation before the expiration of the statute_of_limitations then the duty_of_consistency does not apply 56_tc_82 aff'd per curiam 456_f2d_622 5th cir erickson v commissioner tcmemo_1991_97 gmelin v commissioner tcmemo_1988_338 aff'd without published opinion 891_f2d_280 3d cir to avoid the second element a taxpayer must provide the service with sufficient facts such that the service has actual or constructive knowledge of a possible mistake in the reporting of the erroneously disclosed item the service may rely on a presumption of correctness of a return or report that is furnished under penalties of perjury absent sufficient facts to supply the service with actual or constructive knowledge to the contrary hughes luce l l p v commissioner tcmemo_1994_559 aff'd 70_f3d_16 5th cir as stated by the court_of_appeals for the first circuit the duty_of_consistency requires that the taxpayer's misrepresentation must be one on which the government reasonably relied in the sense that it neither knew nor ought to have known the true nature of the transaction mischaracterized by the taxpayer 18_f3d_20 1st cir it appears that the second element is present in this case it does not appear that any information came to light with respect to the income_tax returns of a or b for the closed years that would have caused the service to know or have reason to know prior to the expiration of the statute_of_limitations for the closed years that a disputed the amount of its basis_adjustment under sec_743 such that the service should have adjusted the income_tax_liability of a b or any transferor partners in the closed years to reflect such errors by accepting the income_tax returns of a and b for the closed years as filed with regard to the basis_adjustment under sec_743 and by allowing the statute_of_limitations to expire concerning this issue the service relied upon the implied representation in income_tax returns of a and b for the closed years that the basis adjustments were properly calculated and that inclusion of income for discharged debt was proper third element the third element of the duty_of_consistency is that the taxpayer must have attempted to change the previous representation after the expiration of the statute_of_limitations herrington f 2d pincite 495_f2d_211 8th cir the third element is present in this case now that the statute_of_limitations has expired with respect to the assessment and collection of income_tax for the closed years and contrary to its prior representations as to its basis adjustments under sec_743 for acquisitions in those years a contends that its basis_adjustment was computed inaccurately due to improper inclusion of income from cancelled debt and incorrect calculation of the transferor partners’ tax capital accounts conclusion because all of the elements of the duty_of_consistency have been satisfied the service may bind a and b to its original representations regarding the amount of a’s basis adjustments under sec_743 accordingly a cannot now claim after the statute_of_limitations for assessment and collection of income_tax has run for the closed years that its basis_adjustment was inaccurately calculated and should be increased for use in open years finally the duty_of_consistency is an affirmative defense upon which the service bears the burden_of_proof and must be raised in the pleadings see eg 100_f3d_778 10th cir aff'g 103_tc_525 unum life_insurance_company of america v united_states 886_fsupp_150 d maine accordingly we suggest that the duty_of_consistency and facts necessary to support its application be developed as early as possible for this reason we suggest that the service notify the a of our intention to raise the duty_of_consistency as early as possible such as in a statutory_notice_of_deficiency for the open years case development hazards and other considerations please call if you have any further questions by associate chief_counsel passthroughs special industries _________________________________ david r haglund senior technician reviewer branch office of the associate chief_counsel passthroughs special industries
